Citation Nr: 0306891	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  97-33 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION


Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to February 
1959 and from September 1959 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied service connection for PTSD.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Although competent evidence of record does not indicate 
that the veteran engaged in combat, one of his alleged 
stressors has been independently verified.

3. The veteran has PTSD due to traumatic events in service.


CONCLUSION OF LAW

The veteran incurred PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As the favorable outcome that is explained below does not 
prejudice to the veteran, no additional information, 
evidence, or discussion of VCAA compliance is necessary to 
decide the claim.

Factual Background

Service medical records showed psychiatric hospitalization 
from February to March 1970.  He had an increasing number of 
AWOLs in the previous six to seven months that he believed 
were due to disappointment and dissatisfaction at work as 
well as family problems and increased alcohol use.  Following 
the most recent AWOL, he had an emotional breakdown with 
uncontrollable crying and incoherency.  The diagnoses were 
acute situational stress reaction and passive-aggressive 
personality.  A psychiatric evaluation indicated that due to 
his condition, the stress of preparing for a trial would be 
detrimental to his welfare and it was doubtful that he could 
cooperate effectively in his own defense.  In addition, 
further confinement for any length of time as a result of a 
court martial would harm him and would in no way benefit him 
or the Air Force.  Discharge from service was recommended.  A 
discharge examination report noted excessive worrying about 
present problems.  Diagnoses were consistent with those 
previously noted.  Personnel records indicated the veteran 
served in Vietnam from December 1965 to January 1967.  His 
duty title was electronic navagational equipment repairman.  
A Request and Authorization for Temporary Duty form showed 
that the veteran was transferred to Cam Ranh Bay for the 
period from November 29, 1969, to January 8, 1970.

A July 1978 VA Medical Center (VAMC) consultation report 
indicated that he wanted to speak to a psychologist because 
he felt quite emotional.  He smelled of alcohol.  The 
impression was chronic alcoholism.

A VA examination report dated in October 1978 indicated that 
the veteran reported a history of depression in service.  He 
complained of nervousness, depression, and chronic insomnia.  
The diagnosis was anxiety reaction, depressive feature.  
Service experience was the stress.

The veteran underwent a battery of intellectual and 
projective tests through VA, in January and May 1979.  
Symptoms included a lack of initiative and depression.  The 
results suggested competing diagnoses of schizophrenia versus 
neurosis with anxious, depressive neurasthenic somatic 
features.

A May 1979 consultation report from the Syracuse VAMC 
indicated that the veteran was despondent after he received 
an adverse decision on a claim for service connection.  He 
mentioned suicide, but had no immediate plan.  The 
assessments included headaches of unknown etiology, possibly 
secondary to anxiety, and possible organic brain syndrome, 
secondary to ethanol abuse.

Testimony from an August 1979 RO hearing indicated the 
veteran began having problems with nervousness in service, in 
May 1969.  After going on temporary duty to Vietnam he was 
unsuccessful in getting an appointment with mental 
hygienists.  He eventually went into a catatonic state, at 
which point he was hospitalized.  He sought treatment several 
years after separation from service.

A statement from the veteran's mother dated in August 1979 
indicated that after he was discharged from service, he had 
trouble sleeping, stayed around the house, and stared into 
space for long periods of time.

Treatment records from the Syracuse Community Mental Health 
Center included January 1983 progress notes that summarized 
the veteran's history.  He indicated that while in service, 
he walked away from tense, emotional situations whenever he 
felt under pressure from a confrontation or a disagreement 
with a superior, or in emotional situations that he did not 
feel he could handle.  He was anxious, tense, and complained 
of poor sleep.  In February 1983, he indicated that his rage 
was out of control at times and he was afraid that he might 
hurt or kill someone.  A letter dated in December 1983 
indicated a diagnosis of delayed stress syndrome.  It was 
suggested that his discharge be reviewed on the basis that 
his reactions had been caused by severe emotional pressure of 
service under active wartime conditions.

Progress notes from the Syracuse VAMC dated in April and 
August 1985, and February 1986 noted symptoms of insomnia, 
anxiety, and panic attacks.  Panic attacks continued to be 
reported in subsequent years.  An anxiety disorder was noted 
in September 1986.  A notation dated in February 1988 
indicated PTSD follow-up.

The veteran underwent a VA examination in June 1991.  In 
addition to what had been previously reported, he indicated 
he had crying spells in service and currently had problems 
with concentration.  The diagnosis was anxiety neurosis, 
secondary to bouts of cardiac arrhythmia.  There was 
significant underlying depression.

A statement dated in January 1995 from Eugene Chylinski, 
M.S.W., C.S.W., indicated that the veteran began treatment in 
1985.  Based on his treatment and review of the veteran's 
service records and various documents from VA pertaining to 
denials of previous claims, he opined that the veteran was 
improperly diagnosed and improperly denied.  The veteran 
demonstrated many symptoms of PTSD, which included recurrent 
dreams of his experiences in Vietnam, marked diminishment in 
most of the significant areas of his life, problems 
associated with others, severe memory impairment, survivor 
guilt, flashbacks of events, and difficulty sleeping.  He 
also suffered from panic attacks, which appeared to be 
causally related to the above symptoms.  Until recently, he 
had trouble recalling traumatic experiences that led to his 
military discharge.  He reported one stressor from Vietnam, 
which was working next to the area where the bodies of dead 
soldiers were stored before returning them home.  He 
indicated that he saw horribly wounded corpses as they were 
being worked on by morticians out in the open.  He indicated 
that he had the highly skilled and stressful job of repairing 
aircraft.  Due to the nature of his work, he made 
approximately 25 temporary duty transfers to Vietnam to make 
repairs.  The clinician also indicated that PTSD was not 
widely know or recognized at the time the veteran was 
discharged from the service.

The veteran completed a PTSD questionnaire in May 1996.  In 
addition to the stressor previously noted, he stated that 
mortar attacks at Cam Rahn Bay and the fear of being killed 
were stressors.  He also listed the names of three 
individuals who were either injured or killed in service.

Based on information that was obtained through the veteran's 
personnel records, a search was requested at the Center for 
Research of Unit Records.  A response dated in September 1997 
indicated that veteran was stationed at Tan Son Nhut Air Base 
and that the base was attacked in April 1966.

A VA social survey was conducted in December 1997.  The 
veteran was very confused and a poor informant.  He spoke 
very rapidly and was barely intelligible.  He mumbled, 
presented irrelevant information, and cried at times.  No 
significant changes were noted in his history.  The veteran 
stated that he did not want to talk about Vietnam.  The 
examiner referred to the report by Mr. Chylinski for 
information regarding stressors and symptomatology.

The veteran underwent a VA examination in December 1997.  His 
history noted that he was not in direct combat in the 
service.  He was noted to be a poor informant who spoke 
rapidly and was barely intelligible.  Several tests were 
administered, one of which yielded a result that was 
consistent with the presence of PTSD.  

Based on information in the Request and Authorization for 
Temporary Duty form and attached sheet that indicated the 
veteran was in Cam Ranh Bay from November 30 to December 8, 
1969, a search was requested at the Center for Research of 
Unit Records.  A response dated in February 1999 indicated 
that there was one standoff attack during this period.

The veteran underwent a VA examination in February 2000.  The 
veteran reported his stressor as being under extreme mortar 
fire even though he was not directly in combat in the field.  
He also indicated that many documents that would support his 
contention that he was under enemy fire were not available 
due to his high security clearance.  The rest of his history 
was consistent with previous reports.  The results of the 
examination revealed evidence of a moderate to severe PTSD 
that was chronic in nature.  The opinion was that the PTSD 
symptoms were connected to service and related to Vietnam 
experiences where he was under mortar attack and other types 
of threats from the enemy.  There was no evidence of any 
nonservice connected extreme trauma that would otherwise be a 
precipitant of PTSD symptoms, or a schizophrenic disorder or 
other psychotic disturbance.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  Such after-
the-fact medical evidence of a nexus between the claimed in-
service stressor and the current disability cannot also be 
the sole evidence of the occurrence of the claimed stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  In addition, 
medical nexus evidence may not be substituted by application 
of the provisions of § 1154(b).  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); Cohen, 10 Vet. App. at 138.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clearing and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f), see also Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  The phrase "engaged in combat with the enemy" 
requires that a veteran has participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Determining whether a 
veteran engaged in combat with the enemy requires evaluation 
of all pertinent evidence in each particular case.  
VAOPGCPREC 12-99. 

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran 's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.  

The evidence, as described above, shows that the veteran has 
a diagnosis of PTSD.  The evidence further shows that the 
symptoms associated with PTSD were linked to stressful events 
in service.  A determination as to whether he engaged in 
combat with the enemy is unnecessary since a claimed 
stressor, mortar attacks in Vietnam, was corroborated by 
independent evidence, namely, unit records.  The Court has 
held that a claimed stressor need not be confirmed in every 
detail.  Souzzi v. Brown, 10 Vet App 307, 331 (1997).  The 
supporting evidence need only imply that the veteran was 
personally exposed to the stressor.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).  Since the necessary elements to 
establish service connection for PTSD have been met, service 
connection is warranted.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

